                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


GWICH’IN STEERING COMMITTEE,
et al.,

                        Plaintiffs,
       v.

DEBRA HAALAND, in her official
capacity as Secretary of the United              Case No. 3:20-cv-00204-SLG
States Department of the Interior, et al.,

                        Defendants,
 and

NORTH SLOPE BOROUGH, et al.,


                   Intervenor-Defendants.




  ORDER RE DEFENDANTS’ AND PLAINTIFFS’ UNOPPOSED MOTION TO
                    STAY PROCEEDINGS

       Before the Court at Docket 85 is the Joint Status Report and Defendants’

and Plaintiffs’ Unopposed Motion to Extend Stay. The Court will GRANT the

motion.

       Defendants shall file periodic status reports correlated with timeframes of

key milestones in the process of conducting a new environmental review and

issuing a new record of decision addressing the Coastal Plain Oil and Gas Leasing

Program at issue in this litigation. Status updates in these timeframes will either



            Case 3:20-cv-00204-SLG Document 86 Filed 09/13/21 Page 1 of 3
reflect the completion of the associated milestone or provide an update on

progress and expected completion timeline. Specifically, these milestones, and

associated timeframes, consist of the following:

  1.   Issuance of the Scoping Report (December 2021).

  2.   Issuance of the Draft Supplemental Environmental Impact Statement (June

       2022).

  3.   Issuance of the Final Supplemental Environmental Impact Statement (April

       2023).

  4.   Issuance of the Record of Decision (June 2023).

       In addition, Defendants will provide notice to counsel for the parties via email

when consultation under the ESA is initiated, along with a copy of the biological

assessment, and again when consultation is completed, along with a copy of the

biological opinion.    Defendants will further provide notice to counsel for the

Plaintiffs via email upon the issuance of preliminary drafts of the draft and final

supplemental environmental impact statements to cooperating agencies, although

any such notice will not provide copies or otherwise reveal the contents of the

preliminary draft documents themselves.

       If any milestone is achieved prior to the above-estimated timeframes,

Defendants will file a status report upon completion of the milestone. In addition,

within 15 days of reaching each of the listed milestones, Defendants will confer

with counsel for Plaintiffs regarding the propriety of maintaining the stay, and if any


Case No. 3:20-cv-00204-SLG, Gwich’in Steering Committee v. Haaland
Order Re Defendants’ and Plaintiffs’ Unopposed Motion to Stay Proceedings
Page 2 of 3
         Case 3:20-cv-00204-SLG Document 86 Filed 09/13/21 Page 2 of 3
party changes its position regarding the stay, they will submit a status report to the

Court. A status report addressing the issuance of a new Record of Decision will

indicate what further proceedings may be necessary to resume or resolve this

litigation.

       The motion at Docket 85 is GRANTED. IT IS SO ORDERED.

              DATED this 10th day of September, 2021, at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00204-SLG, Gwich’in Steering Committee v. Haaland
Order Re Defendants’ and Plaintiffs’ Unopposed Motion to Stay Proceedings
Page 3 of 3
          Case 3:20-cv-00204-SLG Document 86 Filed 09/13/21 Page 3 of 3
